Exhibit 10.1

EXECUTION COPY
AMENDMENT NO. 1
Dated as of March 22, 2013
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 18, 2012
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of March 22, 2013 by and
among Crane Co., a Delaware corporation (the “Company”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent’), under that certain Second
Amended and Restated Credit Agreement dated as of May 18, 2012 by and among the
Company, the Borrowing Subsidiaries from time to time party thereto (together
with the Company, the “Borrowers”), the Lenders from time to time party thereto
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.
WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to provide additional commitments under and make
certain amendments to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the Amendment No. 1
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement shall be amended as follows:
(a)    The first recital to the Credit Agreement is amended and restated in its
entirety to read as follows:
SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 18, 2012 (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among CRANE CO., the BORROWING SUBSIDIARIES party hereto, the
LENDERS party hereto, the DEPARTING LENDERS (if any) party hereto, WELLS FARGO
BANK, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
RBS CITIZENS, N.A., TD BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
documentation agents (in such capacities, the “Documentation Agents”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

7463776v.5

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    The definition of “Commitment” appearing in Section 1.01 of the Credit
Agreement is amended to (i) delete the reference to “Section 2.07” appearing
therein and to replace such reference with “Section 2.08” and (ii) amend and
restate the final two sentences thereof in their entirety to read as follows:
The amount of each Lender’s Commitment as of the Amendment No. 1 Effective Date
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable. As of the Amendment No. 1 Effective Date,
the aggregate amount of the Lenders’ Commitments is $500,000,000.
(c)    Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in proper alphabetical order and, where applicable, replace
the corresponding previously existing definitions:
“364-Day Credit Agreement” means the 364-Day Credit Agreement dated as of March
22, 2013 among the Company, the Subsidiaries of the Company party thereto from
time to time as subsidiary borrowers, the financial institutions party thereto
from time to time as lenders and JPMorgan Chase Bank, N.A., as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time.
“Amendment No. 1 Effective Date” means March 22, 2013.
“Documentation Agent” means each of RBS Citizens, N.A., TD Bank, N.A. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity as documentation agent for
the credit facility evidenced by this Agreement.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency for any Interest Period, the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period, as the rate for deposits in such Agreed Currency in the London interbank
market with a maturity comparable to such Interest Period. In the event that
such rate does not appear on such page (or on any successor or substitute page),
the “LIBO Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in such
Agreed Currency in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which deposits in such Agreed Currency in reasonable market size and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.
“Syndication Agent” means Wells Fargo Bank, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.



2

--------------------------------------------------------------------------------

Exhibit 10.1

(d)    Section 2.13(b) of the Credit Agreement is amended to add the phrase “or
for the applicable Agreed Currency” immediately following the phrase “included
in such Borrowing for such Interest Period” appearing therein.
(e)    Section 2.24(c) of the Credit Agreement is amended to add the phrase “(x)
no Event of Default has occurred and is continuing and (y)” immediately after
the phrase “to the extent” appearing in clause (i) thereof.
(f)    Section 6.01 of the Credit Agreement is amended to (i) change clauses (b)
through (h) thereof to new clauses (c) through (i) thereof and (ii) add the
following as a new clause (b) thereof:
(b)    Indebtedness created under the 364-Day Credit Agreement;
(g)    The final paragraph of Article VIII of the Credit Agreement is amended to
delete each reference to “Syndication Agents” appearing therein and to replace
each such reference with “Syndication Agent”.
(h)    Article IX of the Credit Agreement is amended to add the following new
paragraph to the end thereof:
Notwithstanding anything in this Article IX to the contrary, the Company shall
not be deemed to be a guarantor of any Guaranteed Obligations arising out of or
in connection with any Hedging Agreements if the Company is not an “Eligible
Contract Participant” (as defined in § 1(a)(18) of the Commodity Exchange Act
and the applicable rules issued by the Commodity Futures Trading Commission
and/or the SEC (collectively, and as now or hereafter in effect, the “ECP
Rules”)) to the extent that the providing of such guaranty by the Company would
violate the ECP Rules or any other applicable law or regulation. This paragraph
shall not affect any Guaranteed Obligations not arising out of or in connection
with any Hedging Agreements, nor shall it affect any Guaranteed Obligations
arising out of or in connection with any Hedging Agreements to the extent the
Company qualifies as an “Eligible Contract Participant” (so defined).
(i)    Section 10.04(b)(i) of the Credit Agreement is amended to add the phrase
“or delayed” immediately after the phrase “unreasonably withheld” appearing
therein.
(j)    Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety in the form of Schedule 2.01 attached hereto.
2.    New Lenders.
(a)    Each of the undersigned financial institutions that is not a party to the
Credit Agreement prior to the Amendment No. 1 Effective Date (each, an “New
Lender”) agrees to be bound by the provisions of the Credit Agreement and agrees
that it shall, on the Amendment No. 1 Effective Date, become a Lender for all
purposes of the Credit Agreement, with a Commitment as set forth on Schedule
2.01 attached hereto.
(b)    Each undersigned New Lender (i) represents and warrants that it is
legally authorized to enter into this Amendment; (ii) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit



3

--------------------------------------------------------------------------------

Exhibit 10.1

analysis and decision to enter into this Amendment; (iii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto; (iv) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (v)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.
3.    Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, the Required Lenders, each New Lender,
each existing Lender increasing its Commitment under the Credit Agreement (each
such existing Lender, collectively with each New Lender, being referred to
herein collectively as the “New Money Lenders”), the Issuing Bank and the
Administrative Agent.
(b)    The Administrative Agent shall have received (i) a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Amendment No. 1 Effective Date) of Skadden, Arps, Slate, Meagher, & Flom LLP,
counsel for the Company and (ii) a favorable written opinion (addressed to the
Administrative Agent and the Lenders dated the Amendment No. 1 Effective Date)
of Augustus I. duPont, general counsel for the Company, and in each case
covering such other matters relating to the Company, the Loan Documents or this
Amendment as the Administrative Agent shall reasonably request. The Borrowers
hereby request such counsels to deliver such opinions.
(c)    The Administrative Agent shall have received (i) a certificate signed by
a Financial Officer of the Company certifying that, after giving effect to this
Amendment, the Company is in compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement and (ii)
documents consistent with those delivered on the Effective Date of the Credit
Agreement as to the corporate power and authority of the Borrowers to borrow
under the Credit Agreement after giving effect to this Amendment.
(d)    The Administrative Agent shall have received, for the account of each New
Money Lender party hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an upfront fee in an amount equal to the amount previously disclosed to
the New Money Lenders.
(e)    The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable out-of-pocket
expenses (including reasonable out-of-pocket fees and expenses of counsel for
the Administrative Agent) in connection with this Amendment.
4.    Representations and Warranties of the Company. In order to induce the New
Money Lenders, the Required Lenders and the Administrative Agent to enter into
this Amendment, the Company hereby represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their terms, subject to



4

--------------------------------------------------------------------------------

Exhibit 10.1

applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties set forth in the Credit Agreement (other
than the representations contained in Section 3.04(b) and 3.06(a)) and the other
Loan Documents are true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects).
5.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other loan document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
7.    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGAINST ANY BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
8.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.



5

--------------------------------------------------------------------------------

Exhibit 10.1

9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]





6

--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


CRANE CO.,
as a Borrower




By:/s/ Andrew L . KrawittName: Andrew L. Krawitt
Title: Vice President and Treasurer




Attest:
By:/s/ Eugene J. Eskildsen
Name: Eugene J. Eskildsen
Title: Assistant Treasurer

Signature Page to Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012
Crane Co.

--------------------------------------------------------------------------------

Exhibit 10.1

JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Issuing Bank and as Administrative Agent




By:/s/ D. Scott Farquhar
Name: D. Scott Farquhar
Title: Senior Vice President





Signature Page to Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012
Crane Co.

--------------------------------------------------------------------------------

Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By: /s/ Thomas Molitor
 
Name: Thomas Molitor
 
Title: Managing Director



RBS CITIZENS, N.A., as a Lender
 
 
By: /s/ Judith A. Huckins
 
Name: Judith A. Huckins
 
Title: Vice President



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Documentation Agent and
individually as a Lender
 
 
By: /s/ Lawrence Elkins
 
Name: Lawrence Elkins
 
Title: Vice President



TD BANK, N.A.., as a Lender
 
 
By: /s/ David Perlman
 
Name: David Perlman
 
Title: Senior Vice President




Signature Page to Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012
Crane Co.

--------------------------------------------------------------------------------

Exhibit 10.1

THE BANK OF NEW YORK MELLON, as a Lender
 
 
By: /s/ Donald G. Cassidy, Jr.
 
Name: Donald G. Cassidy, Jr.
 
Title: Managing Director





BMO HARRIS FINANCING, INC., as a Lender
 
 
By: /s/ Mark Mital
 
Name: Mark Mital
 
Title: Director



HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
 
By: /s/ Aidan R. Spoto_
 
Name: Aidan R. Spoto
 
Title: VP, Senior Relationship Manager



COMMERZBANK AG New York Branch, as a Lender
 
 
By: /s/ Patrick Hartweger
 
Name: Patrick Hartweger
 
Title: Managing Director
 
 
By: ____/s/ Michael Weinert_____
 
Name: Michael Weinert
 
Title: Vice President




Signature Page to Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012
Crane Co.

--------------------------------------------------------------------------------

Exhibit 10.1

U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By: /s/ Robert C. Mayer, Jr.
 
Name: Robert C. Mayer, Jr.
 
Title: Vice President



FIFTH THIRD BANK, as a Lender
 
 
By: /s/ Jordan Fragiacomo
 
Name: Jordan Fragiacomo
 
Title: Vice President




Signature Page to Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012
Crane Co.

--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE 2.01


LENDERS AND COMMITMENTS




LENDER
COMMITMENT


 
 
JPMORGAN CHASE BANK, N.A.


$80,000,000


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


$70,000,000


 
 
RBS CITIZENS, N.A.


$45,000,000


 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


$45,000,000


 
 
TD BANK, N.A.


$45,000,000


 
 
THE BANK OF NEW YORK MELLON


$37,500,000


 
 
BMO HARRIS FINANCING, INC.


$37,500,000


 
 
HSBC BANK USA, NATIONAL ASSOCIATION


$25,000,000


 
 
COMMERZBANK AG


$25,000,000


 
 
U.S. BANK NATIONAL ASSOCIATION


$25,000,000


 
 
FIFTH THIRD BANK


$25,000,000


 
 
UBS LOAN FINANCE LLC


$40,000,000


 
 
TOTAL COMMITMENTS


$500,000,000







